Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
31, 2020.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-20-00171-CV


   ROBERT BOSONE AND RIVER OAKS BODY COLLISION, INC.,
 INDIVIDUALLY, AND D/B/A RIVER OAKS PAINT & BODY, Appellants

                                         V.

                           STACY MORAN, Appellee

                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-24095


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed on December 30, 2019. On March
12, 2020, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel Consists of Justices Bourliot, Hassan, Poissant.